Lamar, J.
(After stating the foregoing facts.) 1. A promise to give is not equivalent to an actual gift. In order for the title to pass there must be something to show that the gift was completed. In transactions between the father and minor children the law will dispense with some of the formalities of delivery usually required; yet even in such cases there must be some word or act to transfer title from donor to donee.. An intention to give is not sufficient. Civil Code, §3567; Hargrove v. Turner, 112 Ga. 134; Ross v. Cooley, 113 Ga. 1047.
2. In the present case the father purchased the organ in his own name, and gave his note therefor. It does not appear whether the purchase was before or after the lien of the judgment attached. Nor is there any evidence that he followed up his promise and made an actual gift to the children, so as to divest himself of the title acquired when he gave the note for the instrument. There is no complaint of the court’s charge. It *320was for the jury, under the evidence, to say, whether the claimant overcame the prima facie case made out by the plaintiff in fi. fa.

Judgment affirmed,.


All the Justices concur, except Evans, J., disqualified.